Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anthony Venturino on March 5, 2021.
The amended claims are listed below.
Claim 17: Delete the word “and” immediately after the recitation “and/or amylopectin;” (line 8); and change the recitation “step (a) to produce the acylated polymer composition comprising the acylated amylose and/or acylated amylopectin” (lines 10-12) to “step (a) to produce a first acylated polymer composition comprising acylated amylose and/or acylated amylopectin with a degree of substitution (DS) of greater than 2.9; and (c) reacting the first acylated polymer composition obtained in step (b) with at least one acid A' with a pKa of equal to or less than 4.8 at 25°C, in the presence of water to produce a final acylated polymer composition comprising acylated amylose and/or acylated amylopectin having a DS in the range consisting of 2.05 to 2.75”.
Claim 18: Change the recitation “a DS of greater than 2.9” (line 13) to “a degree of substitution (DS) of greater than 2.9”; and replace the recitation “having a degree of substitution (DS) in the range of 2.1 to 2.85” (last line) with “having a DS in the range consisting of 2.05 to 2.85”.
Claim 19: Delete the word “acylated” immediately before the recitations “amylose” (line 2) and “amylopectin” (line 3).
Claim 29: Change the recitation “according to claim 18” (line 1) to “according to claim 25”; and replace the recitation “degree of substitution (DS) of the acylated starch is from between 2.1 to 2.9” (line 3) with “DS of the acylated starch is from 2.1 to 2.85”.
Claim 30: Change the recitation “aclated amylopectin having a DS in the range of 2.1 to 2.85” (last line) to “acylated amylopectin having a DS in the range consisting of 2.05 to 2.85”.
Claim 31: Change the recitation “comprising amylose and/or amylopectin, having a degree of substitution (DS) in the range of from 2.1 to 2.9” (lines 1 to 2) to “comprising acylated amylose and/or acylated amylopectin, having a degree of substitution (DS) in the range consisting of from 2.05 to 2.85”.
Claims 32: Insert the word “adding” immediately after the recitation “binders comprising” (line 2); and delete the recitation “comprising amylose and/or amylopectin” (line 3).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/24/2021 has been entered. Claims 18, 20-30, 33, and 35-38 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 02/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/20/2020 is withdrawn.  Claims 17, 19, 31, 32, and 34, directed to a method, a composition, or species of process, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer 
Claims 1-16 are cancelled. Claims 17-38 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 15/029,007 filed on 04/13/2016, now PAT 10239959, which is a 371 of PCT/EP2014/072163 filed on 10/15/2014 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 13188991.7 filed on 10/16/2013.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Objections/Rejections
The objection of claims 21, 25, and 30 because of incorrect recitation, as set forth on pages 3 to 4 of the Final Rejection mailed on 12/09/2020, is withdrawn in view of amended claims 21, 25, and 30.
The rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 4 of the Final Rejection mailed on 12/09/2020, is withdrawn in view of amended claim 24.
The rejection of claims 18, 20-30, 33, and 35-38 under 35 U.S.C. 103 as being unpatentable over Ehrhardt et al. in view of Heinzman et al., as set forth on pages 5-10 of the Final Rejection mailed on 12/09/2020, is withdrawn in view of amended claim 18. Claims 20-30, 33, and 35-38 depend from claim 18.
The rejection of claims 18, 20-30, 33, and 35-38 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-14, and 16-18 of U.S. Patent No. 10,239,959, as set forth on withdrawn in view of amended claim 18. Claims 20-30, 33, and 35-38 depend from claim 18.
The rejection of claims 18, 20-30, 33, and 35-38 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-13, and 17-19 of U.S. Patent No. 10,626,193, as set forth on pages 12 to 13 of the Final Rejection mailed on 12/09/2020, is withdrawn in view of amended claim 18. Claims 20-30, 33, and 35-38 depend from claim 18.

Allowable Subject Matter
The amended claims 17, 18, and 30-32 are allowed. Claims 19-29 and 33-38, depending from claim 18, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 17 and 18, directed to a process comprises: (a) pre-treating by contacting a polymer composition comprising amylose and/or amylopectin with an aqueous phase comprising one additive selected from the group consisting of at least one acid A having a pKa of equal to or less than 4.8 at 25°C and an enzyme, and additionally at least one hydroxycarboxylic acid… to produce a final acylated polymer composition comprising acylated amylose and/or acylated amylopectin having a DS in the range consisting of 2.05 to 2.75 (or consisting of 2.05 to 2.85); claims 30 and 31, directed to an acylated polymer composition comprising acylated amylose and/or acylated amylopectin… having a degree of substitution (DS) in the range consisting of from 2.05 to 2.85; and claim 32, directed to a process of manufacturing inks, varnishes, lacquers, coatings, thickeners, adhesives, or binders comprising adding the acylated polymer composition of claim 30 as an ingredient in the process, are free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 12/09/2020, in which Ehrhardt et al. (US Patent No. 6,063,752, issued on May 16, 2000) disclosed a process for acetylation of carboxymethyl-starch Na salt acetanhydride/acetic acid: To a suspension of 10 g CMSt in 50 ml acetic acid, mixed with 0.3 ml concentrated sulfuric acid, a mixture of 10 ml acetic acid in 25 ml acetanhydride is added drop-wise with stirring at room temperature and then heated at 50° C for 3 hours (col. 6, lines 9-16, Example 10). Acylation of polysaccharides, preferably broken down-cellulose or starch with the aforementioned carbonic anhydrides is preferably carried out in the presence of Bronstedt acids, such as sulfuric acid or acetic acid; the reaction temperature is set to a range between 0° C and 70° C, with a reaction time of between 3 and 72 hours (col. 3, lines 66 to 67; col. 4, lines 1-6). Broken down polyglucanes are generated by the dissociation of the polyglucanes by enzymes or through acid catalysis, and are characterized by, for example, a lower viscosity and reduced chain lengths. The polyglucanes can be dissociated until they reach a viscosity and/or chain length of the raw material as is desired for the derivate to be synthesized. The number of acyl groups per carbohydrate, meaning the degree of acylation, is 1 to 4 for monosaccharides, 1 to 7 for disaccharides, and 1 to 10 for trisaccharides. The degree of acylation is 0.2 to 2.8 for polysaccharides, referred here to the monosaccharide unit (col. 2, lines 35-40 and 56-60). Ingredients in detergents useful as bleaching agent activators based on renewable resources, such as carbohydrates, are employed because they are more effective and biologically more compatible (col. 1, lines 27-33). Heinzman et al. (US Patent Application Publication No. 2004/0249066, published on December 9, 2004) disclosed melt processed hydroxyl polymer which is any polymer that contains greater than 10% by weight hydroxyl groups and that has been melt processed, with or without the aid of an external plasticizer; and by the influence of elevated temperatures, pressure and/or external plasticizers may be softened to such a degree that the polymer can be brought into a fiowable state. Nonlimiting examples of useful external plasticizers include water. For foam formation, the added water content may be from about 10-21 % of the hydroxyl polymer weight. For film formation, added water content is typically 3-15% of the hydroxyl polymer weight (page 7/24, [0040, 0042, and 0044]; page 17/24, [0210]; page 11/24, [0094-0096]). Nonlimiting examples of starch and starch derivatives, cellulose; natural starch and/or modified starch-based polymer and/or oligomer materials, such as modified amylose and/or modified amylopectin. A natural starch can be modified chemically or enzymatically. The natural starch can be acid-thinned, hydroxy-ethylated or hydroxy-propylated; chemical modifications of starch typically include acid or alkali hydrolysis to reduce molecular weight and molecular weight distribution. Suitable compounds for chemical modification of starch include organic acids such as citric acid, acetic acid, glycolic acid, and adipic acid; inorganic acids such as hydrochloric acid, sulfuric acid, nitric acid, phosphoric acid; chemical modifications may also include derivatization of starch by reaction of its hydroxyl groups with ester-forming substances. Acetyl starches can be used as chemically modified starches; the degree of substitution of the chemically modified starch is from 0.05 to 3.0. Biological modifications of starch may include bacterial digestion of the carbohydrate bonds, or enzymatic hydrolysis using enzymes such as amylase, amylopectase (page 11/24, [0100 and 0103]; page 12/24, [0124 and 0126]. Nonlimiting examples of suitable acids include Bronsted acids, acetic acid, benzoic acid, citric acid, glycolic acid, lactic acid, maleic acid, phthalic acid, phosphoric acid, succinic acid and mixtures thereof (page 8/24, [0056 and 0058]). Suitable naturally occurring starches can include corn starch, potato starch, sweet potato starch, wheat starch, sago palm starch, tapioca starch, rice starch. To generate the required rheological properties, the molecular weight of the natural, unmodified starch should be reduced. Compositions having modified starches in the suitable weight average molecular weight ranges have suitable shear viscosities, and thus improve processability of the composition (page 13/24, [0127, 0128, and 0130]). However, the references did not teach or suggest the recitation “a degree of substitution (DS) in the range consisting of 2.05 to 2.75 (or consisting of 2.05 to 2.85)”, required by claims 17, 18, and 30-32 and limited by the closed transitional phrase “consisting of” to exclude other DS, including 0.2-2.8 or 0.05-3.0 taught and suggested by the 103 references, and comprising 2.0 to 2.9 or 2.1 to 2.9 taught by the ODP references.  


Conclusion
Claims 17-38 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623